PER CURIAM
Defendant appeals from six judgments requiring execution of defendant’s previously suspended sentences for four convictions for driving under the influence of intoxicants and two convictions for driving while suspended. The state concedes that the court erred by ordering that the sentences in 91D104506 and 89D100516 run consecutively both to each other and to the sentences for three other unrelated convictions. State v. McBride, 103 Or App 642, 798 P2d 728 (1990). We accept the concession.
Execution of sentences in 91D104506 and 89D100516 modified by deletion of requirement that they be served consecutively; otherwise affirmed.